Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 1 of 6 PageID 8363




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    NUVASIVE, INC.,                        )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     )            Civil Case No. 6:17-cv-2206-Orl-41GJK
                                           )
    ABSOLUTE MEDICAL, LLC, ABSOLUTE )
    MEDICAL SYSTEMS, LLC, GREG             )            INJUNCTIVE RELIEF SOUGHT
    SOUFLERIS, DAVE HAWLEY, and RYAN )
    MILLER,                                )
                                           )
                Defendants,                )
    ______________________________________ )

                         AMENDED CASE MANAGEMENT REPORT

           Through their counsel of record, and pursuant to the Court’s March 25, 2021, Endorsed

    Order (Doc. 287), the parties submit this Amended Case Management Report.

                                          I.     STATUS

           The Court continued this trial to November 29, 2021, after NuVasive, Inc. and Absolute

    Medical, LLC completed arbitrating NuVasive’s claims that Absolute Medical breached the

    contractual obligations imposed on it by the January 1, 2017, Exclusive Sales Agreement (the

    “Agreement”). That arbitration concluded with a final order from the AAA arbitration panel.

    (Doc. 283-2). As a result of that final AAA order, the claims that were stayed by this Court’s

    May 31, 2019, Order (Doc. 178) are no longer stayed. Those claims are:

              Count III – Breach of Contract (damages) against Absolute Medical Systems, LLC;

              Count VI – Statutory Individual Liability against Soufleris;

              Count VII – Piercing the Corporate Veil against Soufleris; and
Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 2 of 6 PageID 8364




                 Count IX – Florida Deceptive and Unfair Trade Practices Act against all
                  Defendants.

    These claims will be tried along with:

                 Count I – Breach of Contract (injunctive relief) against Absolute Medical, LLC;

                 Count III – Breach of Contract (injunctive relief) against Absolute Medical
                  Systems, LLC;

                 Count IV – Breach of Contract against Hawley and Miller; and

                 Count V – Conversion against Hawley and Absolute Medical Systems, LLC.

             The only motions currently before the Court are the parties competing motions for

    summary judgment (Doc. 257; Doc. 260) and NuVasive’s motion for sanctions for spoliation

    of evidence (Doc. 203). All three are ripe for adjudication.

                          II.     PROPOSED ADDITIONAL DISCOVERY

             The parties believe that a limited amount of discovery is necessary to prepare the

    recently un-stayed claims for trial. They propose no more than fifteen (15) interrogatories,

    fifteen (15) requests for production of documents, and three (3) depositions of fact witnesses

    per side (plaintiff is a side and defendants are a side).

             NuVasive also respectfully requests that the Court allow it to subpoena documents from

    Alphatec Spine, Inc. Prior to filing its spoliation motion, NuVasive did so, but the Southern

    District of California quashed the subpoena, holding that NuVasive could obtain the requested

    discovery form the Defendants (large portions of which are the subject of NuVasive’s pending

    motion for spoliation). NuVasive submits that this subpoena represents a potential measure to

    cure, at least in part, the spoliation it alleges in that motion pursuant to Federal Rule of Civil

    Procedure 37(e) as NuVasive is aware that responsive and relevant materials exist in



    838501.1/020171439
                                                       2
Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 3 of 6 PageID 8365




    Alphatec’s position. NuVasive possesses this information because Alphatec produced these

    documents and communications in litigation styled NuVasive, Inc. v. Miles, et al., C.A. No.

    2017-0720-SG, Delaware Court of Chancery. Alphatec refuses to permit NuVasive to disclose

    or utilize the documents it produced in that case in this litigation. Defendants dispute that

    these actions are necessary.

             The parties propose a fact discovery cut-off of June 30, 2021. They also propose that

    each side produce any updates to its expert damage witness reports by that date, and that those

    experts sit for depositions by September 30, 2021.

                          III.   REQUEST TO FILE DISPOSITIVE MOTIONS

             The parties request the opportunity to file summary judgment motions on the un-stayed

    claims. If the Court agrees to this request, they propose a filing date of July 23, 2021, with

    responses due on August 6, 2021, and replies due on August 13, 2021.

                    IV.      AMENDED SCHEDULING DEADLINES AND DATES

             Accordingly, the parties submit the following proposed deadlines:

                         Action or Event                                 Date

      Mandatory Initial Disclosures                                                   Completed

      Certificate of Interested Persons and                                           Completed
      Corporate Disclosure Statement

      Disclosure of Expert Reports
                                              Plaintiff:                              Completed
                                           Defendant:                                 Completed

      Fact Discovery Deadline                                                     JUNE 30, 2021

      Disclosure of Updated Expert Reports                                        JUNE 30, 2021




    838501.1/020171439
                                                           3
Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 4 of 6 PageID 8366




      Dispositive Motions and Daubert Motions.                  JULY 23, 2021
      (Dispositive motions on un-stayed claims
      only).

      Expert Discovery Deadline                             September 30, 2021

      Mediation.                                                    Completed

      Joint Final Pretrial Statement (Including a         NOVEMBER 15, 2021
      Single Set of Jointly Proposed Jury
      Instructions and Verdict Form, Voir Dire
      Questions, Witness Lists, Exhibit Lists on an
      Approved Form)
      Trial Briefs

      Date of the final pretrial conference.              NOVEMBER 22, 2021

      Trial                                               NOVEMBER 29, 2021
                                                                    8:30 A.M.




    838501.1/020171439
                                                      4
Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 5 of 6 PageID 8367




     Respectfully jointly submitted,

     s/M. Thomas McFarland______________          s/ Bryan E. Busch with permission
     R. Craig Mayfield (Fla. Bar No. 0429643)     Bryan E. Busch, Esq. (pro hac vice)
     Cmayfield@bradley.com                        Laura H. Mirmelli, Esq.
     Diana N. Evans (Fla. Bar No. 98945)          Busch Slipakoff Mills & Slomka, LLC
     Dnevans@bradley.com                          6400 Powers Ferry Road, N.E., Suite 391
     Bradley Arant Boult Cummings LLP             Atlanta, GA 30339
     100 North Tampa Street, Suite 2200           bb@bsms.law
     Tampa, Florida 33602                         lm@bsms.law
     Tel: (813) 559-5500
     Fax: (813) 229-5946                          Christopher Y. Mills
                                                  319 Clematis Street, Suite 109
     Christopher W. Cardwell, Esq. (pro hac vice) West Palm Beach, FL 33401
     ccardwell@gsrm.com                           cm@bsms.law
     Mary Taylor Gallagher, Esq. (pro hac vice)
     mtgallagher@gsrm.com                         Attorneys for Defendants
     M. Thomas McFarland, Esq. (pro hac vice)
     tmcfarland@gsrm.com
     GULLETT, SANFORD, ROBINSON &
     MARTIN, PLLC
     150 Third Avenue South, Suite 1700
     Nashville, TN 37201
     Tel: (615) 244-4994
     Fax: (615) 256-6339

     Attorneys for Plaintiff NuVasive, Inc.




    838501.1/020171439
                                                  5
Case 6:17-cv-02206-CEM-GJK Document 289 Filed 04/21/21 Page 6 of 6 PageID 8368




                                    CERTIFICATE OF SERVICE

            I hereby certify that on April 21, 2021, a copy of the foregoing was filed electronically.
    Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
    indicated on the electronic filing receipt. All other parties will be served by regular U.S. Mail.
    Parties may access this filing through the Court’s electronic filing system. The party or parties
    served are as follows:

     Busch, Slipakoff, Mills & Slomka, LLC

     Bryan E. Busch
     Email: bb@bsms.law
     Laura H. Mirmelli
     Email: lm@bsms.law
     6400 Powers Ferry Road, N.E., Suite 391
     Atlanta, GA 30339

     Christopher Y. Mills
     Email: cm@bsms.law
     319 Clematis Street, Suite 109
     West Palm Beach, FL 33401

     Attorneys for Defendants




                                                    s/M. Thomas McFarland______________




    838501.1/020171439
                                                        6
